DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyde et al., (US 20130046358; hereinafter Leyde) in view of Makdissi et al., (US 20140043146; hereinafter Makdissi).
Regarding claim 1, Leyde discloses (Figures 6-7) a system, comprising: a plurality of modular probes (for example, electrode arrays 9 and 11); at least one wireless general processing unit (WGPU 24) operably connected to the plurality of modular probes; at least one adapter (50) for respective external hardware (22), the at least one adapter (50, 52) configured to relay information from the respective external hardware (22); and a computing system (56) running a biological interface application configured to process input from the at least one WGPU (24) and the at least one adapter (50), the biological interface application configured to: coordinate digital information from the external hardware (22) received via the at least one adapter (50, 52) with activity of the at least one WGPU (24) configured with one or more of the plurality of modular probes, and receive and process the information relayed from the at least one adapter (50, 52), and wherein the at least one adapter (50, 52) is configured to wirelessly transmit and receive the information to the WGPU (24) implanted in a living organism, which forwards portions of the information via multiple ports of the WGPU (24) to the plurality of modular probes also implanted in the living organism ([0063]-[0067], [0075]-[0077], [0081]). Leyde fails to disclose that the WGPU listens for port parameter information in a low power mode until woken to operate in a full power mode by a wireless connection that provides port parameters from the at least one adapter. However, Makdissi teaches an implantable system in which a receiver device (corresponding to the WGPU of Leyde) listens for port parameter information in a low power mode until woken to operate in a full power mode by a wireless connection that provides port parameters from a transmitter device (corresponding to the at least one adapter of Leyde), ([0025]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde such that the WGPU listens for port parameter information in a low power mode until woken to operate in a full power mode by a wireless connection that provides port parameters from the at least one adapter, as taught by Makdissi, because the modification would provide power management by limiting consumption of a significant amount of power until needed (Makdissi; [0060]-[0061]).
Regarding claim 2, Leyde further discloses (Figures 6-7) that the plurality of modular probes comprises at least one recording probe (for example, element 9) and at least one transmitting probe (for example, element 11), ([0063]-[0067], [0075]-[0077]).
Regarding claim 3, Leyde further discloses (Figures 6-7) that the at least one WGPU is configured at runtime by the biological interface application ([0037], [0051]-[0052]).
Regarding claim 7, Leyde/Makdissi further teaches that the at least one WGPU (24) is configured to wait in a low power standby mode until a listening event occurs, at which point the at least one WGPU (24) sets port parameters and initializes a loop until a user halts its operation (as taught in the rejection of claim 1).
Regarding claim 8, Leyde further discloses (Figures 6-7) that the biological interface application is configured to allow a user to set parameters of the at least one WGPU (24) , the parameters comprising hardware configuration parameters, signal timing parameters, user-defined halt parameters, or any combination thereof ([0036]-[0037]).
Regarding claim 9, Leyde further discloses (Figures 6-7) that at least one of the plurality of modular probes receives power from one of the at least one WGPUs (24), ([0069]). 
Regarding claim 13, Leyde further discloses (Figures 6-7) that at least one of the plurality of probes is a recording probe connected to a 32-channel electrode array ([0043]), wherein the recording probe comprising: a 32-channel multiplexer (42); and one or more amplifiers (34), wherein a signal received from the 32-channel electrode array is muxed by the multiplexer (42), amplified by the at least one amplifier (34), and sent to at least one of the at least one WGPUs (24) for integration with other components of the system ([0063]-[0069], [0075]-[0077]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyde/Makdissi as applied to claim 1 above.
Regarding claim 4, Leyde/Makdissi teaches the system of claim 1, but fails to teach that the computing system, via the biological interface application, is configured to control two or more WGPUs simultaneously, allowing multiple subjects to run simultaneously. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde to include two or more WGPUs since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B). Furthermore, with at least two or more WGPUs in the modified device, the computing system would be able to be configured to, via the biological interface application, control two or more WGPUs simultaneously, allowing multiple subjects to run simultaneously.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyde/Makdissi as applied to claim 1 above, and further in view of Whitbourne et al., (US 5997517; hereinafter Whitbourne).
Regarding claims 5-6, Leyde/Makdissi teaches the system of claim 1, and Leyde further discloses that the at least one WGPU (24) comprises: a plurality of physical ports on an underside of the at least one WGPU ([0063]-[0067], [0075]-[0077]); but fails to teach a biocompatible enclosure that elevates the at least one WGPU to allow access to the physical ports, the biocompatible enclosure protecting electronic components of the at least one WGPU from exposure to interstitial fluid while reducing immune response from a subject when implanted. However, Whitbourne teaches an implant device having a biocompatible enclosure, wherein the implant device is coated in one or more biocompatible polymers (Col. 3, line 63 – Col. 4, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde/Makdissi to include the biocompatible enclosure, wherein the at least one WGPU is coated in one or more biocompatible polymers, as taught by Whitbourne, because the modification would enhance biocompatibility of the device (Col. 4, lines 1-11).
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyde/Makdissi as applied to claim 1 above, and further in view of Carlton et al., (US 20100049187; hereinafter Carlton).
Regarding claim 10, Leyde/Makdissi teaches the system of claim 1, but fails to teach that at least one of the plurality of probes comprises: a surface mount light emitting diode (LED), a fiber core coupled to the surface mount LED; and a biocompatible enclosure in which the surface mount LED and fiber core are placed. However, Carlton teaches a system in which at least one probe comprises a surface mount light emitting diode (LED), a fiber core coupled to the surface mount LED; and a biocompatible enclosure in which the surface mount LED and fiber core are placed ([0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde/Makdissi to include a surface mount light emitting diode (LED), a fiber core coupled to the surface mount LED; and a biocompatible enclosure in which the surface mount LED and fiber core are placed, as taught by Carlton, because the modification would enable absorption and/or transparency measurement (Carlton; [0048]).
Regarding claim 12, Leyde/Makdissi/Carlton further teaches that the biocompatible enclosure comprises a removable implantation holder (Leyde teaches that the implant device 24 is removable ([0063]-[0069], [0075]-[0077]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyde/Makdissi/Carlton as applied to claim 10 above, and further in view of Whitbourne.
Regarding claim 11, Leyde/Makdissi/Carlton teaches the system of claim 10, but fails to teach that the at least one of the plurality of probes is encased in a biocompatible polymer. However, Whitbourne teaches an implant device having a biocompatible enclosure, wherein the implant device is coated in one or more biocompatible polymers (Col. 3, line 63 – Col. 4, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde/Makdissi/Carlton to include the biocompatible enclosure, wherein the at least one WGPU is coated in one or more biocompatible polymers, as taught by Whitbourne, because the modification would enhance biocompatibility of the device (Col. 4, lines 1-11).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyde/Makdissi as applied to claim 1 above, and further in view of Eggers et al., (US 5633578; hereinafter Eggers).
Regarding claim 14, Leyde/Makdissi teaches the system of claim 1, and Leyde further discloses that the at least one adapter comprises: a microcontroller (68) configured to receive and process the signal; and a USB-to-serial adapter (66) configured to receive communications from the microcontroller (68) and relay the communications to the biological interface application of the computing system ([0081]), but fails to teach that the at least one adapter comprises a step-down regulator configured to step-down a voltage of a signal from the respective external hardware to a lower voltage. However, Eggers teaches a system in which an electrosurgical adapter comprises a step-down regulator configured to step-down a voltage of a signal from the respective external hardware to a lower voltage (Col. 5, lines 44-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde/Makdissi to include a step-down regulator configured to step-down a voltage of a signal from the respective external hardware to a lower voltage, as taught by Eggers, because the modification would enable production of low or high crest-factor output, as desired for treatment (Eggers; Col. 5, lines 44-62).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Makdissi and Eggers. 
Regarding claim 20, Leyde discloses an adapter comprising: a microcontroller (68) configured to receive and process the signal; and a USB-to-serial adapter (66) configured to receive communications from the microcontroller (68) and relay the communications to the biological interface application of the computing system running a biological interface application configured to process input from at least one WGPU (24) and at least one adapter (50), the biological interface application configured to: coordinate digital information from the external hardware (22) received via the at least one adapter (50, 52) with activity of the at least one WGPU (24) configured with one or more of a plurality of modular probes, and receive and process the information relayed from the at least one adapter (50, 52), and wherein the at least one adapter (50, 52) is configured to wirelessly transmit and receive the information to the WGPU (24) implanted in a living organism, which forwards portions of the information via multiple ports of the WGPU (24) to the plurality of modular probes also implanted in the living organism ([0063]-[0067], [0075]-[0077], [0081]). Leyde fails to disclose that the WGPU listens for port parameter information in a low power mode until woken to operate in a full power mode by a wireless connection that provides port parameters from the at least one adapter. However, Makdissi teaches an implantable system in which a receiver device (corresponding to the WGPU of Leyde) listens for port parameter information in a low power mode until woken to operate in a full power mode by a wireless connection that provides port parameters from a transmitter device (corresponding to the at least one adapter of Leyde), ([0025]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde such that the WGPU listens for port parameter information in a low power mode until woken to operate in a full power mode by a wireless connection that provides port parameters from the at least one adapter, as taught by Makdissi, because the modification would provide power management by limiting consumption of a significant amount of power until needed (Makdissi; [0060]-[0061]).
 fails to teach that the at least one adapter comprises a step-down regulator configured to step-down a voltage of a signal from the respective external hardware to a lower voltage. However, Eggers teaches a system in which an electrosurgical adapter comprises a step-down regulator configured to step-down a voltage of a signal from the respective external hardware to a lower voltage (Col. 5, lines 44-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leyde to include a step-down regulator configured to step-down a voltage of a signal from the respective external hardware to a lower voltage, as taught by Eggers, because the modification would enable production of low or high crest-factor output, as desired for treatment (Eggers; Col. 5, lines 44-62).
Response to Arguments
Applicant’s arguments filed 04/30/2022, regarding the newly amended claim limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Makdissi, which teaches an implantable system in which a receiver device listens for port parameter information in a low power mode until woken to operate in a full power mode by a wireless connection that provides port parameters from a transmitter device. In combination with Leyde, the modified device teaches the invention as claimed at least in amended claim 1. Similarly, in combination with Leyde/Eggers, the modified device teaches the invention as claimed at least in amended claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794